     Case 5:14-cr-00244 Document 735 Filed 08/08/19 Page 1 of 4 PageID #: 27049




                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 Beckley Division


                                            )
UNITED STATES OF AMERICA                    )
                                            )
         Plaintiff/Respondent,              )
                                            )
v.                                          )       Criminal No. 5:14-CR-00244
                                            )       Civil No. 5:18-CV-00591
                                            )
DONALD L. BLANKENSHIP                       )
                                            )
                Defendant/Movant.           )


      REPLY TO GOVERNMENT’S REPLY TO MOTION FOR ORAL ARGUMENT

         Donald L. Blankenship, by and through counsel, respectfully submits this Reply to the

Government’s Reply to his Motion for Oral Argument (ECF No. 734).

         The government offers no substantive response to the arguments raised in Mr.

Blankenship’s Motion for Oral Argument (ECF No. 733). Instead, the government suggests that

oral argument is not necessary because the materials and briefing before the Court demonstrate

that Mr. Blankenship is not entitled to relief. Not only is this assertion incorrect, but the

government misses the broader point entirely. The parties have indeed submitted extensive

briefing on Mr. Blankenship’s Motion to Vacate and Set Aside Conviction and Sentence Pursuant

to § 2255 (“2255 Motion”). This was necessary due to the voluminous amount of exculpatory

material that the government has suppressed in this matter and the numerous ways in which the

government obfuscated in order to suppress said evidence. It is precisely the degree of briefing

and the magnitude of material before the Court that makes oral argument appropriate here. Mr.




                                                1
  Case 5:14-cr-00244 Document 735 Filed 08/08/19 Page 2 of 4 PageID #: 27050



Blankenship respectfully submits that oral argument may assist the Court in evaluating the facts

and legal issues of the matter.

       The government likewise does not attempt to dispute the ongoing harm that Mr.

Blankenship continues to suffer as a result of this ill-gotten conviction. For good reason – the

harm to him is indisputable. As more fully detailed in his Motion for Oral Argument, Mr.

Blankenship has been publicly villainized and had his reputation continually assassinated in the

wake of his conviction. It is axiomatic that justice delayed is justice denied. This is especially

true here, as the harm to Mr. Blankenship stemming from the wrongful conviction persists, is

intensified with each passing day, and will continue until this Court renders its decision.

                                         CONCLUSION

       For the foregoing reasons and those stated more fully in Mr. Blankenship’s Motion for Oral

Argument, this Court should order oral argument regarding the issues raised in Mr. Blankenship’s

2255 Motion.

Dated: August 8, 2019                                 Respectfully submitted,

                                                      /s/ Benjamin L. Hatch
                                                      Benjamin L. Hatch
                                                      MGUIREWOODS LLP
                                                      World Trade Center
                                                      101 West Main Street
                                                      Suite 9000
                                                      Norfolk, VA 23510-1655
                                                      Tel: (757) 640-3700
                                                      Fax: (757) 640-3701
                                                      bhatch@mcguirewoods.com

                                                      Howard C. Vick
                                                      MCGUIREWOODS LLP
                                                      Gateway Plaza
                                                      800 E. Canal Street
                                                      Richmond, VA 23219-3916
                                                      Tel: (804) 775-1000
                                                      Fax: (804) 775-1061

                                                 2
Case 5:14-cr-00244 Document 735 Filed 08/08/19 Page 3 of 4 PageID #: 27051



                                        tvick@mcguirewoods.com


                                        /s/ W. Henry Jernigan, Jr.
                                        W. Henry Jernigan, Jr. (WVSB No. 1884)
                                        DINSMORE & SHOHL LLP
                                        707 Virginia Street, East, Suite 1300
                                        P.O. Box 11887
                                        Charleston, West Virginia 25339-1887
                                        Telephone: (304) 357-0900
                                        Facsimile: (304) 357-0919
                                        henry.jernigan@dinsmore.com

                                        Counsel for Donald L. Blankenship




                                    3
     Case 5:14-cr-00244 Document 735 Filed 08/08/19 Page 4 of 4 PageID #: 27052



                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 Beckley Division

                                             )
UNITED STATES OF AMERICA                     )
                                             )
         Plaintiff/Respondent,               )
                                             )
v.                                           )       Criminal No. 5:14-CR-00244
                                             )       Civil No. 5:18-CV-00591
                                             )
DONALD L. BLANKENSHIP                        )
                                             )
         Defendant/Petitioner.               )

                                 CERTIFICATE OF SERVICE

         I, W. Henry Jernigan, do hereby certify that a foregoing Reply to Government’ Reply To

Motion for Oral Argument was served through the Court’s electronic filing system on this the

8th day of August, 2019 upon the following counsel of record:


                                  Douglas W. Squires, Esquire
                                     Assistant U.S. Attorney
                     U.S. Attorney’s Office for the Southern District of Ohio
                                 303 Marconi Blvd., Suite 200
                                     Columbus, OH 43215


                                                     /s/ W. Henry Jernigan, Jr.
                                                     W. Henry Jernigan, Jr. (WVSB No. 1884)




                                                 4
